Case 1:14-cv-04394-AJN-BCM Document 648-1 Filed 10/09/18 Page 1 of 4




             EXHIBIT A
    Case 1:14-cv-04394-AJN-BCM Document 648-1 Filed 10/09/18 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X
ROYAL PARK INVESTMENTS SA/NV,                    :
                                                 :
                              Plaintiff,         : Case No. 14-cv-4394-AJN-BCM
                                                 :
                                                 :
       -against-                                 :
                                                 : STIPULATION AND
                                                 : [PROPOSED] SCHEDULING ORDER
DEUTSCHE BANK NATIONAL TRUST                     :
COMPANY, as Trustee                              :
                                                 :
                              Defendant.         :

                                                 X

       WHEREAS, on August 1, 2017, in the above-caption action (the “Action”), the Court

modified the deadlines for the completion of fact discovery and other discovery. Dkt.# 434 (the

“August 1, 2017 Scheduling Order”);

       WHEREAS, pursuant to the August 1, 2017 Scheduling Order, all party and non-party

fact discovery has been closed since the August 31, 2017 deadline for the completion of fact

discovery and fact depositions;

       WHEREAS, on September 28, 2018, the Court issued a “Memorandum and Order”

ruling on the permissibility of sampling, in which the Court ordered the parties to “submit a

proposed revised expert discovery schedule within 10 days of [that] order.” Dkt.# 646, at 31;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

plaintiff Royal Park Investments SA/NV (“Plaintiff”) and defendant Deutsche Bank National

Trust Company, as trustee (the “Trustee”) (collectively, the “Parties,” and each individually, a

“Party”), in the Action, through their undersigned counsel, as follows:
Case 1:14-cv-04394-AJN-BCM Document 648-1 Filed 10/09/18 Page 3 of 4



1. Expert Discovery

   a. Any expert reports as required by FRCP 26(a) on any issue on which the party bears
      the burden of proof at trial shall be served no later than June 7, 2019;

   b. Rebuttal Expert Reports

      i. Any expert reports as required by FRCP 26(a) that are intended by a party to rebut
         or contradict expert evidence on the same subject matter shall be served no later
         than February 7, 2020, except to the extent that the subject matter of the rebuttal
         expert reports is, or includes, opinions responding to claims of loan-level breaches
         or damages, which shall be due based on the timeline set forth in paragraph
         1(b)(ii);

      ii. Any rebuttal expert reports as required by FRCP 26(a) for which the subject
          matter is, or includes, opinions responding to claims of loan-level breaches or
          damages, shall be served as follows:

          1) If by November 1, 2018, Plaintiff informs the Trustee that it will proceed for
             the remainder of the Action on no more than 2,500 loans, the rebuttal expert
             report shall be served no later than February 7, 2020;

          2) If by November 1, 2018, Plaintiff informs the Trustee that it will proceed for
             the remainder of the Action on between 2,501 and 10,000 loans, the rebuttal
             expert report shall be served no later than June 5, 2020; and

          3) If by November 1, 2018, Plaintiff informs the Trustee that it will proceed for
             the remainder of the Action on more than 10,000 loans, the rebuttal expert
             report shall be served no later than September 4, 2020.

   c. Any reply reports shall be served no later than 60 days after service of the expert
      reports described in paragraphs 1(b)(i) and 1(b)(ii); and

   d. All expert discovery, including depositions, shall be completed no later than 60 days
      after service of the last expert report described in paragraph 1(c).

2. Summary Judgment

   a. Motions for summary judgment and any motions to exclude an expert under FRE 702
      or Daubert are to be filed no later than 60 days after the completion of expert
      discovery;

   b. Oppositions to motions for summary judgment and oppositions to motions to exclude
      an expert or strike all or a portion of any expert report under FRE 702 or Daubert are
      to be filed no later than 75 days after service of any motion described in paragraph
      2(a); and




                                           2
    Case 1:14-cv-04394-AJN-BCM Document 648-1 Filed 10/09/18 Page 4 of 4



      c. Reply motions for summary judgment and reply motions to exclude an expert or
         strike all or a portion of any expert report under FRE 702 or Daubert are to be filed
         no later than 45 days after service of any opposition described in paragraph 2(b).

Dated: October 9, 2018

By: /s/ Lucas F. Olts (with permission)        By: /s/ Bernard J. Garbutt III
Lucas F. Olts                                  Bernard J. Garbutt III
ROBBINS GELLER RUDMAN & DOWD                   MORGAN, LEWIS & BOCKIUS LLP
LLP                                            101 Park Avenue
655 West Broadway, Suite 1900                  New York, NY 10178-0600
San Diego, CA 92101                            Tel:    (212) 309-6000
Tel:    (619) 231-1058                         bernard.garbutt@morganlewis.com
lolts@rgrdlaw.com
                                               Attorneys for Defendant Deutsche Bank
Attorneys for Plaintiff Royal Park Investments National Trust Company, as Trustee
SA/NV


SO ORDERED.

DATED: ____________________________             ____________________________________
                                                THE HONORABLE BARBARA C. MOSES
                                                UNITED STATES MAGISTRATE JUDGE




                                               3
